Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 10, 12, 21, 25-27, 30, 45, 58-59, 68-69, 71, 99-100, 105-106, 114 and 116 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In line 6 of claim 1, lines 6-7 of claim 68, and line 2 of claims 12, 25-27, and 116, the applicant uses the words “in use” to describe an aspect of the invention. With respect to claims 1 and 68, it is stated that “wherein in use the received skin of the amputated limb by the surrounding flange is spaced from the osteointegrated device….” The phrase “in use” is indefinite as the claim is a device claim and is not limited by the intended use. According to the “in use” language, it is unclear whether the structures described “in use” would form part of the device when not “in use.” For claim 1, it is recommended for the applicant to amend the claims to describe how the flange is configured to space the received skin of the amputated limb from the osseointegrated device, as opposed to describing the intended use of the flange. With respect to claims 12, 25-27, and 116, these claims should likewise be amended to describe 

Allowable Subject Matter
Claims 1, 2, 10-12, 21, 25-27, 68 and 116 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter: Regarding the prior art found, Radspieler (US PGPub No.: 2016/0184112) in view of Kaliki (US Patent No.: 8,591,599), King (US PGPub No.: 2007/0055383), Skiera (US PGPub No.: 2007/0060891), Cox (US PGPub No.: 2009/0254196), Llinas (US PGPub No.: 2010/0106259) and Hurley (US PGPub No.: 2013/0123940). However, said combination of references do not teach the new limitations and arguments therefor added on 07/27/2020. Namely, the new limitations detailing an instance “wherein in use the received skin of the amputated limb by the surrounding flange is spaced from the osseointegrated device by a surface area of the cap portion; and wherein the surface area of the cap portion is configured to facilitate access to the interior of the amputated limb at a distance from the osseointegrated device” added to claims 1 and 68 are not seen as being read on by the presented references.  Radspieler was previously seen as the best reference to teach the presented limitations, but there does not appear to be a portion of the previously defined cap portion (which was part 7 in figure 3). As such, the new claims are seen as directing the invention of the pending invention to something distinct from .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREN PATEL whose telephone number is (571)272-0144.  The examiner can normally be reached on 7:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/AREN PATEL/Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774